Case: 20-40345      Document: 00516052809           Page: 1     Date Filed: 10/13/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             October 13, 2021
                                   No. 20-40345                                Lyle W. Cayce
                                 Summary Calendar                                   Clerk



   Esaw Lampkin,

                                                              Petitioner—Appellant,

                                         versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                              Respondent—Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 6:16-CV-1028


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Esaw Lampkin, Texas prisoner # 1912325, filed a notice of appeal
   following the district court’s dismissal of his motion for injunctive relief, filed
   three years after the denial of his original 28 U.S.C. § 2254 habeas petition.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40345      Document: 00516052809           Page: 2   Date Filed: 10/13/2021




                                     No. 20-40345


   He also urges this court to order the Texas Department of Criminal Justice
   to give him access to his trial record.
          In his opening and reply briefs, Lampkin asserts that he is entitled to
   federal habeas relief. He does not address the district court’s denial of his
   motion for injunctive relief.
          Lampkin’s failure to adequately brief any challenge to the district
   court’s denial of injunctive relief is the same as if he had not appealed the
   district court’s decision at all. Brinkmann v. Dallas Cty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987) (holding an appellant abandons a claim on
   appeal when he fails to identify any error in the district court’s analysis).
   Further, we would lack jurisdiction to consider a third, untimely appeal of the
   denial of habeas relief. Lampkin’s appeal is frivolous.
          AFFIRM; MOTION DENIED.




                                             2